  Case 20-10644       Doc 79    Filed 09/24/20 Entered 09/24/20 15:43:42           Desc Main
                                  Document     Page 1 of 5




                          UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF MASSACHUSETTS
                                 (EASTERN DIVISION)

In re:
                                                             Chapter 11
THG PROPERTIES LLC;                                    Case Nos. 20-10644-FJB
TOWN HOSPITALITY GROUP, INC.                                     20-11496-FJB

               Debtor.                                 JOINTLY ADMINISTERED



                    DEBTORS’ MOTION TO ESTABLISH BAR DATE

         Debtors THG Properties LLC (“THG”) and Town Hospitality Group, Inc. (“Town

Hospitality” and together with THG the “Debtors”) hereby move this Court, pursuant to Section

501 of the Bankruptcy Code and Fed. R. Bankr. P. 3003(c)(3), for entry of an order, in the form

annexed hereto as Exhibit A, establishing November 9, 2020, as the deadline for the filing of

proofs of claim in these jointly administered cases, including claims for damages based on the

rejection of leases. In view of the administrative nature of the relief sought herein, the

Debtor requests that this Court grant this motion without requiring a hearing pursuant to

MLBR 9013-1(e)(1). As grounds therefore, the Debtors state:

                                      I.      Introduction

         1.    On March 5, 2020 (the "THG Petition Date"), THG filed a voluntary petition

under Chapter 11 of the Bankruptcy Code in this Court. The THG case is a single-asset real

estate case.

         2.    On July 14, 2020 (the “Town Hospitality Petition Date”), Town Hospitality filed a

voluntary petition under Chapter 11 of the Bankruptcy Code in this Court. The Town Hospitality

case is a small business debtor case, not filed under Subchapter V.
  Case 20-10644       Doc 79     Filed 09/24/20 Entered 09/24/20 15:43:42               Desc Main
                                   Document     Page 2 of 5



       3.      By order dated August 12, 2020, the two cases are being jointly administered.

       4.      Pursuant to Sections 1107(a) and 1108 of the Bankruptcy Code, the Debtors

continue to manage their businesses and financial affairs as debtor-in-possessions. No creditors'

committee has been appointed in either case.


                                        II.    Background

       5.      THG is a Massachusetts limited liability company that owns the real estate

located at 386 Commercial Street, Provincetown, Massachusetts (the “Property”). A recent

appraisal valued the Property at $5,940,000. The Property contains a 15-room guest house

known as the Waterford Inn (the “Inn”) and a restaurant called Spindlers (the “Restaurant”).

Town Hospitality is a Massachusetts corporation that owns and operates the Inn and Restaurant.

       6.      THG and Town Hospitality are both owned by the same individuals. James

Derosier, the Managing Member of THG and the President and thirty percent shareholder of

Town Hospitality, also manages the daily operations of both the Inn and the Restaurant.

       7.      The THG case was filed to avoid a foreclosure sale of the Property by Avidia

Bank. Similarly, the Town Hospitality case was filed to avoid the secured party sale of its assets

by Avidia Bank, and to provide the Debtors with sufficient time within which to consummate a

refinancing of the Property that would pay off the obligations owed to Avidia Bank.


                                        Need for Bar Date

       8.      To establish the liabilities of the estate, the Debtors requests that this Court

establish November 9, 2020 (the "Bar Date") as a general deadline for filing proofs of claim

documenting asserted prepetition claims, including claims arising out of the Rejected Leases.

       9.      Once the Bar Date is established by order of this Court, the Debtors intend to

                                                  2
  Case 20-10644        Doc 79    Filed 09/24/20 Entered 09/24/20 15:43:42             Desc Main
                                   Document     Page 3 of 5



serve notice thereof, in substantially the form attached hereto as Exhibit B (the "Notice"), by first

class mail to all of their known creditors within three business days following notice from the

Court of the establishment of the Bar Date. The Debtors requests that this Court find such

service and notice to be sufficient notice to meet the requirements of due process of law.

         10.    Copies of this Motion, together with the Exhibits thereto, have been furnished by

ECF or mail to all parties that have requested notice in these cases. The Debtors submit that

such service constitutes sufficient notice of this Motion, the proposed Order thereon and the

relief sought hereunder in the particular circumstances.

         11.    No prior request for the relief requested herein has been made to this or any other

Court.

         Respectfully submitted this 24th day of September 2020.



                                      THG PROPERTIES LLC,
                                      TOWN HOSPITALITY GROUP, INC.

                                      By their attorneys,

                                      /s/ Steffani M. Pelton
                                      David B. Madoff (BBO#552968)
                                      Steffani M. Pelton (BBO#666470)
                                      MADOFF & KHOURY LLP
                                      124 Washington Street
                                      Foxboro, MA 02035
                                      508-543-0040
                                      pelton@mandkllp.com




                                                  3
  Case 20-10644        Doc 79    Filed 09/24/20 Entered 09/24/20 15:43:42           Desc Main
                                   Document     Page 4 of 5



                           UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF MASSACHUSETTS
                                  (EASTERN DIVISION)

In re:
                                                             Chapter 11
THG PROPERTIES LLC;                                    Case Nos. 20-10644-FJB
TOWN HOSPITALITY GROUP, INC.                                     20-11496-FJB

                Debtor.                                JOINTLY ADMINISTERED



                                 CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on September 24, 2020, she caused copies of the

foregoing Motion to Establish Bar Date and Exhibits thereto to be served by first class mail,

postage prepaid or by ECF on the following:

                                        SERVICE LIST

Eric K. Bradford on behalf of Assistant U.S. Trustee John Fitzgerald
Eric.K.Bradford@USDOJ.gov

Howard B. D'Amico on behalf of Creditor Avidia Bank
hdamico@hbdpc.com,
amanda@hbdpc.com;nicole@hbdpc.com;samantha@hbdpc.com;devin@hbdpc.com

John Fitzgerald
USTPRegion01.BO.ECF@USDOJ.GOV

Stephen C Garabedian on behalf of Creditor Ruby Wines, Inc.
Stephen@garabedianlaw.net

Raquelle Kaye on behalf of Creditor Internal Revenue Service
raquelle.kaye@usdoj.gov, USAMA.bankruptcy@usdoj.gov

Christopher J Somma on behalf of Creditor Jerome P. Conlin
Christopher@sommalawpllc.com, Christopher.Somma@gmail.com




                                                4
  Case 20-10644      Doc 79    Filed 09/24/20 Entered 09/24/20 15:43:42   Desc Main
                                 Document     Page 5 of 5



Respectfully submitted this 24th day of September, 2020.

                               THG PROPERTIES LLC,
                               TOWN HOSPITALITY GROUP, INC.

                               By their attorneys,

                               /s/ Steffani M. Pelton
                               David B. Madoff (BBO#552968)
                               Steffani M. Pelton (BBO#666470)
                               MADOFF & KHOURY LLP
                               124 Washington Street
                               Foxboro, MA 02035
                               508-543-0040
                               pelton@mandkllp.com




                                               5
